Exhibit 10.3

 



EXECUTION VERSION

 



AGREEMENT

 

This Agreement, dated February 18, 2016 (this “Agreement”), is entered into by
and between Fifth Street Holdings L.P., a Delaware limited partnership
(“Holdings”), and Leonard M. Tannenbaum (“LT” and, together with Holdings, the
“Parties” and each, a “Party”).

 

WHEREAS, the Parties will enter into that certain Purchase and Settlement
Agreement, dated as of the date hereof (the “Purchase and Settlement
Agreement”), by and among, Holdings, LT, Fifth Street Finance Corp., Fifth
Street Asset Management Inc., the general partner of Holdings (the “FSAM”),
RiverNorth Capital Management, LLC, RiverNorth Capital Partners, L.P.,
RiverNorth Institutional Partners, L.P., RiverNorth Core Opportunity Fund,
RiverNorth/DoubleLine Strategic Income Fund, Randy I. Rochman, Fred G.
Steingraber and Murray R. Wise. Capitalized terms used but not defined herein
have the meanings ascribed to such terms in the Purchase and Settlement
Agreement, a form of which is attached hereto as Exhibit A.

 

WHEREAS, in accordance with the terms and subject to the conditions of the
Purchase and Settlement Agreement, Holdings and LT have agreed, on a joint and
several basis, to purchase, on the Closing Date, all of the Company Shares
beneficially owned by Sellers for an aggregate purchase price of $57,628,750,
with each such Party agreeing to purchase a number of Purchased Shares set forth
on Schedule I of the Purchase and Settlement Agreement (the amount with respect
to Holdings, the “Holdings Proposed Purchases”).

 

1.Notwithstanding the allocation of the Company Shares and the corresponding
Purchase Price that is, as of the date hereof, set forth on Schedule I of the
Purchase and Settlement Agreement, if FSAM determines in its sole discretion
that Schedule I of the Purchase and Settlement Agreement does not, as of the
date of such determination, reflect the maximum number (the “Maximum Amount”) of
Company Shares that Holdings is able to purchase from Sellers at the Closing
without causing a Reallocation Event (as defined below) to occur, then Holdings
shall, promptly following such determination (but in any event no later than the
third (3rd) Business Day prior to the Closing Date), deliver a written notice to
LT revising Schedule I of the Purchase and Settlement Agreement to reallocate
(each a “Reallocation”) the number of Company Shares that each Party shall
purchase from Sellers at the Closing, such that, after giving effect to such
Reallocation, Holdings is agreeing to purchase the Maximum Amount of Company
Shares. A “Reallocation Event” shall exist if (a) Holdings does not have on-hand
an amount of immediately available funds necessary to consummate the Holdings
Proposed Purchases, (b) the consummation by Holdings of the Holdings Proposed
Purchases would violate any of the terms or conditions of any debt or other
contractual arrangement to which Holdings is a party or its property or assets
are subject or (c) upon the consummation by Holdings of the Holdings Proposed
Purchases, Holdings will be an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

2.If the Parties effect a Reallocation under Section 1 of this Agreement, the
Parties shall, no later than the second (2nd) Business Day prior to the Closing
Date, deliver to RiverNorth Capital an amended Schedule I reflecting such
Reallocation in accordance with the terms of the Purchase and Settlement
Agreement.

   

 

 

3.Subject to the terms and conditions of the Purchase and Settlement Agreement,
(a) if Holdings fails to purchase from Sellers at the Closing the number of
Company Shares that, as of the Closing Date, is set forth under its name on
Schedule I of the Purchase and Settlement Agreement, Holdings shall indemnify
and hold LT and any of his Affiliates (other than Holdings and FSAM) harmless
from and against any losses, claims, liabilities, damages or expenses that LT or
any such Affiliates incurs as a result of such failure and (b) if LT fails to
purchase from Sellers at the Closing the number of Company Shares that, as of
the Closing Date, is set forth under his name on Schedule I of the Purchase and
Settlement Agreement, LT shall indemnify and hold Holdings and FSAM and any of
their respective Affiliates (other than LT) harmless from and against any
losses, claims, liabilities, damages or expenses that Holdings, FSAM or any such
Affiliates incurs as a result of such failure.

 

4.Holdings and LT agree to use their commercially reasonable efforts to fund the
Additional Deposit and Schedule I shall be updated, if necessary, to
appropriately reflect the overall financial contribution of each of Holdings and
LT with respect to the purchase of Company Shares pursuant to the Purchase and
Settlement Agreement. The allocation of Company Shares as between Holdings and
LT shall be governed by the content of Schedule I as in place on the Closing
Date.

 

5.Neither Party may assign any of its rights or obligations under this Agreement
without the prior written consent of the other Party. Any waiver of any term or
condition of this Agreement must be in writing and signed by the Party to be
charged. This Agreement may be amended only by a written instrument duly
executed by the Parties hereto or their respective permitted successors or
assigns.

 

6.This Agreement (including Exhibit A hereto), together with the Purchase and
Settlement Agreement and the Escrow Agreement, constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
Parties with respect to the subject matter hereof and, except as expressly set
forth in Section 3 above, is not intended to confer upon any person other than
the Parties hereto any rights or remedies hereunder.

 

7.This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware without regard to its choice of law
principles to the extent that the application of the laws of another
jurisdiction would be required thereby.

 

 2 

 

 

 

 



8.Each Party hereby irrevocably and unconditionally (a) submits, for itself and
its property, to the exclusive jurisdiction and venue of the Delaware Court of
Chancery (or, only if the Delaware Court of Chancery does not have jurisdiction
over a particular matter, the Superior Court of the State of Delaware (and the
Complex Commercial Litigation Division thereof if such division has jurisdiction
over the particular matter), or if the Superior Court of the State of Delaware
does not have jurisdiction, any federal court of the United States of America
sitting in the State of Delaware) (as applicable, the “Delaware Courts”), and
any appellate court from any decision thereof, in any suit, action or other
proceeding with respect to the subject matter of this Agreement (each, a
“Proceeding”), including the negotiation, execution or performance of this
Agreement and agrees that all claims in respect of any such Proceeding shall be
heard and determined in the Delaware Courts, (b) waives, to the fullest extent
it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any Proceeding with respect to the
subject matter of this Agreement or the negotiation, execution or performance of
this Agreement in the Delaware Courts, including any objection based on its
place of incorporation or domicile, (c) waives, to the fullest extent permitted
by applicable law, the defense of an inconvenient forum to the maintenance of
such Proceeding in any such court and (d) agrees that a final judgment in any
such Proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by applicable law. The
Parties waive any right to a trial by jury with respect to any Proceeding.

 

9.Each of Holdings and LT acknowledge and agrees that the other Party would be
irreparably harmed by a breach of this Agreement and that money damages are an
inadequate remedy for an actual or threatened breach of this Agreement.
Accordingly, the Parties agree to the granting of specific performance of this
Agreement and injunctive or other equitable relief as a remedy for any such
breach or threatened breach, without proof of actual damages, and further agree
to waive any requirement for the securing or posting of any bond in connection
with any such remedy. Such remedy shall not be deemed to be the exclusive remedy
for a breach of this Agreement, but shall be in addition to all other remedies
available at law or equity.

 

10.All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given if so given) by hand delivery, email, facsimile, cable, telecopy or mail
(registered or certified, postage prepaid, return receipt requested) to the
respective Parties hereto addressed as follows:

 

If to Holdings:

Fifth Street Holdings L.P.

777 West Putnam Avenue, 3rd Floor

Greenwich, Connecticut 06830

Attn: Kerry S. Acocella

Facsimile: (203) 681-3879

Email: kacocella@fifthstreetfinance.com

 

If to LT:

Leonard M. Tannenbaum

c/o Fifth Street Asset Management Inc.

777 West Putnam Avenue, 3rd Floor

Greenwich, Connecticut 06830

Attn: Leonard M. Tannenbaum

Facsimile: (203) 681-3879

Email: len@fifthstreetfinance.com

 3 

 

 

11.Upon the terms and subject to the conditions of this Agreement, each of the
Parties hereto agrees to execute such additional documents, to use commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other Party in doing, all
things necessary, proper or advisable to consummate or make effective, in the
most expeditious manner practicable, the transactions contemplated by this
Agreement.

 

12.If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction or other authority to be invalid or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated by such holding.

 

13.This Agreement may be executed in counterparts, including by facsimile or PDF
electronic transmission, each of which shall be deemed an original, but all of
which together shall constitute one and the same Agreement.

 

[The remainder of this page is intentionally left blank]

 

 

 4 

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the day first above written.





  Fifth Street Holdings L.P.       By:

Fifth Street Asset Management Inc., its

General Partner

        By: /s/ Kerry S. Acocella     Name: Kerry S. Acocella     Title:
Secretary and Senior Vice President, Legal

 

 

        /s/ Leonard M. Tannenbaum     Leonard M. Tannenbaum        

 

 



[Signature Page to Letter Agreement] 

 

